Case 1:19-cv-00331-LO-MSN Document 36 Filed 08/01/19 Page 1 of 3 PageID# 313




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

RICARDO R. GARCIA, et al.,   )
                             )
       Plaintiffs,           )
                             )
v.                           )                      Civil Action No. 1:19cv331-LO-MSN
                             )
VOLKSWAGEN GROUP OF AMERICA, )
INC. et al.,                 )
                             )
       Defendants.           )
                             )

                 VOLKSWAGEN GROUP OF AMERICA, INC.’S
           MOTION TO DISMISS PLAINTIFFS’ AMENDED COMPLAINT
          PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(B)(6)

               Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendant Volkswagen

Group of America, Inc. (“VWGoA”), by counsel, respectfully moves the Court to dismiss

Plaintiffs’ Amended Complaint, with prejudice, for failure to state a claim upon which relief can

be granted under applicable law. The grounds for this Motion are set forth in the accompanying

Memorandum in Support, which is incorporated herein by reference.

               WHEREFORE, for the reasons set forth in the Memorandum in Support of

VWGoA’s Motion to Dismiss Plaintiffs’ Amended Complaint Pursuant to Federal Rule of Civil

Procedure 12(b)(6), VWGoA respectfully requests that the Court grant its Motion and dismiss

Plaintiffs’ Amended Complaint with prejudice.
Case 1:19-cv-00331-LO-MSN Document 36 Filed 08/01/19 Page 2 of 3 PageID# 314




 Dated: August 1, 2019                Respectfully submitted,

 MCGUIREWOODS LLP                     SULLIVAN & CROMWELL LLP

 /s/ Frank Talbott V                  Robert J. Giuffra Jr. (pro hac vice motion pending)
 Terrence M. Bagley (VSB No. 22081)   Suhana S. Han (pro hac vice motion pending)
 Kenneth W. Abrams (VSB No. 78216)    Adam R. Brebner (pro hac vice motion pending)
 Frank Talbott V (VSB No. 86396)      125 Broad Street
 McGuireWoods LLP                     New York, NY 10004
 Gateway Plaza                        Tel: 212-558-4000
 800 Canal Street                     Fax: 212-558-3558
 Richmond, Virginia 23219             hans@sullcrom.com
 Tel: 804-775-4773                    brebnera@sullcrom.com
 Fax: 804-698-2323
 tbagley@mcguirewoods.com             Judson O. Littleton (pro hac vice motion pending)
 kabrams@mcguirewoods.com             1700 New York Ave, NW
 ftalbott@mcguirewoods.com            Washington, D.C. 20006
                                      Tel: 202-956-7500
                                      Fax: 202-293-6330
                                      littletonj@sullcrom.com

                                      Counsel for Volkswagen Group of America, Inc.




                                          2
Case 1:19-cv-00331-LO-MSN Document 36 Filed 08/01/19 Page 3 of 3 PageID# 315




                                  CERTIFICATE OF SERVICE

       I hereby certify that on August 1, 2019, I electronically filed the foregoing with the Clerk

of Court using the Court’s CM/ECF filing system which will send notification of electronic filing

(NEF) to all counsel of record.


                                             /s/ Frank Talbott V
                                             Frank Talbott V (VSB No. 86396)
                                             McGuireWoods LLP
                                             Gateway Plaza
                                             800 East Canal Street
                                             Richmond, Virginia 23219
                                             Telephone: (804) 775-4773
                                             Fax: (804) 698-2313
                                             ftalbott@mcguirewoods.com

                                             Counsel for Volkswagen Group of America, Inc.




                                                3
